Citation Nr: 0811668	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a compensable rating for bilateral 
hearing loss.


FINDINGS OF FACT

The veteran's service-connected hearing loss is manifested by 
an auditory acuity level of no more than level II 
bilaterally.


CONCLUSIONS OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).
The veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  This alternative method provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  In 
this case, however, the veteran's test results do not meet 
the numerical criteria for such a rating based on an 
exceptional pattern of hearing.  Furthermore, no audiologist 
has certified that the speech discrimination test is no 
appropriate because of language difficulties, speech 
discrimination scores, or for any other reason, so the use of 
Table VIa is not warranted.  38 C.F.R. § 4.85(c) (2007).

The evidence of record consists of a VA audiological 
examination dated in April 2004 and a private audiological 
examination dated in October 2004. 

On VA examination in April 2004, the veteran's pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
70
70
LEFT
10
10
25
65
65

The averages were 41 in both ears.  Speech recognition 
ability under the Maryland CNC speech recognition test was 90 
percent in the right ear and 88 percent in the left ear.  

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 41 decibels 
along with speech discrimination of 90 percent warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 41 decibels along with speech discrimination of 
88 percent also warrants a designation of Roman Numeral II 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where both ears are at Roman II, the 
appropriate rating is zero percent under DC 6100.  

On private examination in October 2004, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
75
70
LEFT
20
20
30
70
65

The averages were 44 in the right ear and 46 in the left ear.  
Speech recognition ability was assessed as 90 percent in the 
right ear and 92 percent in the left ear.  However, the 
examination report does not show that the examiner used the 
Maryland CNC speech recognition test as required by 38 C.F.R. 
§ 4.85(a).  Thus, the results of the examination cannot be 
evaluated under the VA rating criteria for bilateral hearing 
loss.  However, the Board has considered applying the 
criteria of 38 C.F.R. § 4.85(c) to these findings.  To do so 
yields a result of Roman Numeral II in each ear, which would 
warrant the assignment of a noncompensable rating.  38 C.F.R. 
§ 4.85 (2007).

The results of the veteran's April 2004 and October 2004 
audiometric examinations are the only evidence of record that 
are valid and complete for rating purposes.  The veteran has 
not contended that his hearing loss has worsened since the 
date of his last audiometric examination, nor has he 
requested a new examination.  Thus, the Board finds that the 
veteran's disability does not warrant a compensable rating.  
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, the results from the audiometric 
examinations, as compared to the rating criteria, do not 
warrant a compensable rating for hearing loss.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased rating for bilateral 
hearing loss, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2004 and a rating 
decision in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the December 2004 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


